Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,808,732 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with BHASKAR KAKARLA on 08/23/2021.

The application has been amended as follows: 
Claim 36 line 2: --wherein the hydraulic pump comprises a gear assembly,--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 31, Gomm; Ralf et al. US 20150308463 A1, hereinafter Gomm, discloses (Fig. 1, 2) a hydraulic system comprising: 
a hydraulic pump (130) with at least one electric motor (120) to provide hydraulic fluid to a hydraulic actuator (190); 
a control valve (170/180) to control a flow of the hydraulic fluid to the hydraulic actuator, wherein the control valve is configured to be throttled ([0045] discloses the valve (170/180) in some embodiments are proportional/throttle-able valves, [0054] discloses the valve (170/180) as controlling flow “In any case, flow may be metered by the valve”); and 
a controller (140) configured to control the at least one electric motor (120) to maintain a pressure in the hydraulic system to a pressure set point ([0044] discloses the controller controlling pressure via pump as “pump 130 allows generation of bi-directional flow and pressure via the hydraulic pump 130” and [0051] “When the operator commands a desired actuator speed or force through the input device 150 connected to the controller 140, the controller issues commands to the inverter which, in conjunction with the motor and pump, generates bi-directional flow and pressure via the hydraulic pump 130”).
Gomm fails to explicitly state that the controller is further configured to concurrently operate (interpreted as concurrently with the electric motor/pressure control) the control valve to control the flow to a flow set point.
Modification of Gomm to contain the concurrent operation cannot be performed without improper hindsight bias.

Regarding Claim 41, Gomm, discloses (Fig. 1, 2) A method for controlling a fluid flow in a hydraulic system, the hydraulic system including a hydraulic pump (120/130) and a throttleable control valve (170/180, ([0045] discloses the valve (170/180) in some embodiments are proportional/throttle-able valves, [0054] discloses the valve (170/180) as controlling flow “In any case, flow may be metered by the valve”), the hydraulic pump to provide hydraulic fluid to a hydraulic actuator (190) that controls a load ([0039] discloses the system in use of a work machine such as a excavator, loads including booms), the hydraulic pump including at least one electric motor (120) and a fluid displacement assembly (130) to be driven by the at least one electric motor, the method comprising: 
controlling, in response to a change in demand of a fluid flow or a pressure in the hydraulic system, a pressure in the hydraulic system to a pressure set point using the electric motor ([0044] discloses the controller controlling pressure via pump as “pump 130 allows generation of bi-directional flow and pressure via the hydraulic pump 130” and [0051] “When the operator commands a desired actuator speed or force through the input device 150 connected to the controller 140, the controller issues commands to the inverter which, in conjunction with the motor and pump, generates bi-directional flow and pressure via the hydraulic pump 130”); and 
concurrently operating the control valve to control a flow in the hydraulic system to a flow set point ([0045] discloses the valve (170/180) in some embodiments are In any case, flow may be metered by the valve”).
Gomm fails to explicitly state that the controller operates the control valve to control the flow concurrently with controlling the pressure with the electric motor/pump.
Modification of Gomm to contain the concurrent operation cannot be performed without improper hindsight bias.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745